Citation Nr: 0703602	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-39 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
heart disease, claimed to have resulted from Department of 
Veterans Affairs (VA) medical care in March 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1961 to August 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 2005.  In July 2006, the appellant appeared at a 
videoconference hearing held before the undersigned.  The 
case was advanced on the docket in January 2007.  See 38 
C.F.R. § 20.900(c) (2006). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he developed heart disease as a 
result of VA treatment provided in March 1999.  However, the 
RO's development in this case has been inadequate, as the 
November 2005 statement of the case does not contain citation 
to the provisions of either 38 U.S.C.A. § 1151 or 38 C.F.R. § 
3.361; a medical opinion was not obtained despite VA medical 
records showing an initial diagnosis of cardiac disease 
within a month of his discharge from the hospitalization at 
issue; and the medical records on file are clearly 
incomplete, lacking, at a minimum, studies such as 
electrocardiograms, chest X-rays, and other relevant cardiac 
studies.  The existence of at least some of these studies is 
referred to elsewhere in the medical records which are on 
file.  For example, on a June 2001 echocardiogram report, the 
cardiologist noted that a comparison with a study done in 
March 1999 revealed significant changes had occurred.  
However, the March 1999 echocardiogram report is not on file.

Specifically, VA medical records show that on March 2, 1999, 
the veteran was seen in a VA outpatient clinic (OPC), 
complaining of a "cold or sinus problem" since October, and 
that he felt feverish or like he had "walking pneumonia."  
He was concerned because the symptoms had persisted for so 
long.  He was prescribed antibiotics.  On March 6, 1999, he 
was admitted to a VA medical center (VAMC) with pneumonia, 
which became complicated later on the day of admission by 
respiratory failure requiring intubation.  He remained 
hospitalized until March 15, 1999.  After his discharge, an 
OPC note dated April 7, 1999, reported symptoms consistent 
with angina.  There was no prior history of cardiac disease 
reported.  Later that month, he underwent a myocardial stress 
test, which disclosed a possible old inferolateral myocardial 
infarction, and a dilated left ventricle with severely 
impaired function.  Subsequent medical records show the 
continued presence of cardiac disease, with diagnoses 
including coronary artery disease and dilated cardiomyopathy.  

In essence, the veteran contends that his heart was damaged 
as a result of the respiratory failure, and that he developed 
the respiratory failure due to VA negligence.  In particular, 
he points to two incidents; first, he feels that further 
examination and investigation should have been done when he 
initially sought treatment on March 2, 1999.  He feels the 
subsequent respiratory failure could have been avoided as a 
result.  Second, he states that when he was admitted on March 
6, 1999, he was left alone in a room unattended for several 
hours, while he became increasingly short of breath, until he 
finally quit breathing, and had to be resuscitated.  

The law provides that compensation shall be awarded for a 
qualifying additional disability or death of a veteran in the 
same manner as if the additional disability or death were 
service connected.  Such is considered a qualifying 
additional disability or death under the law if it is not the 
result of the veteran's own willful misconduct and the 
disability or death was caused by VA hospital care, medical 
or surgical treatment, or examination, and the proximate 
cause of the additional disability or death was:  1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or 2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.

In determining whether additional disability exists, VA 
compares the veteran's physical condition immediately prior 
to the surgery upon which the claim for benefits is based 
with the physical condition after the surgery. 38 C.F.R. § 
3.361(b).

To establish causation, evidence must show that the VA 
medical treatment resulted in the veteran's additional 
disability.  Merely showing that a veteran received care, 
treatment, or examination and that the veteran died does not 
establish cause. 38 C.F.R. § 3.361(c)(1).  Medical treatment 
cannot cause the continuance or natural progress of a disease 
or injury for which the treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).  The proximate cause of 
disability is the action or event that directly caused the 
death, as distinguished from a remote contributing cause.  38 
C.F.R. § 3.361(d). 

In addition to proximate cause, it must also be shown that 
(1) VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider, or (ii) that 
VA furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent. 38 C.F.R. § 3.361(d)(1).  See also VAOPGCPREC 5-01.

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  A VA medical opinion is warranted in this case to 
address whether any additional disability is the result of VA 
carelessness, negligence, or similar instance of fault or 
whether such disability was an event that was not reasonably 
foreseeable. 38 C.F.R. § 3.361 (2006).  

To enable a physician to provide an opinion addressing these 
matters, all available evidence of the veteran's condition 
before, during, and following the treatment at issue must be 
obtained.  Records of the veteran's VA treatment beginning in 
June 1997 are in the file.  He testified that he believed he 
first sought VA treatment in 1997.  However, it does not 
appear from the June 1997 notes that it was the first time 
the veteran had been to the OPC for treatment.  Although some 
records from 1997 are on file, it is not clear that they are 
complete.  The records are needed to see if they provide any 
evidence of the veteran's cardiac status prior to the March 
1999 treatment.  

In addition, the records pertaining to the March 1999 
hospitalization which are on file were printed in such a way 
that it is virtually impossible to ascertain whether all of 
the records of the hospitalization are included.  It is clear 
that, at a minimum, all studies, such as X-rays, 
electrocardiograms, or other tests (see June 2001 reference 
to a March 1999 echocardiogram), which may have been 
conducted during the hospitalization are missing.  In order 
to enable a physician to review the complete record in a 
timely manner, the actual hospital records themselves, or 
photocopies thereof, must be obtained.  Finally, all relevant 
records, including any cardiac studies, dated from the time 
of discharge to June 2001 (the date of the echocardiogram 
showing an increase in severity from 1999) must be obtained.  

The veteran also began receiving SSA benefits in 2005, due to 
his heart condition.  According to the award letter, he was 
found to be disabled as of May 1999.  However, at his hearing 
before the undersigned, he testified that the SSA decision 
was based on VA medical records, except for an examination 
conducted in 2005.  Such an examination to determine his 
disability for SSA would have no relevance to the 38 U.S.C.A. 
§ 1151 issue before the Board.  The duty to obtain records 
only applies to records that are "relevant" to the claim.  
38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 6 Vet. 
App. 473, 476 (1994) (citing the Federal Rule of Evidence 401 
defining "relevant evidence" as "evidence having any 
tendency to make the existence of any fact that is of 
consequence to the determination of the action more probable 
or less probable than it would be without the evidence.")  
The Board is of the opinion that no useful purpose would be 
served by delaying development of this case for an 
indeterminable amount of time to obtain these records which 
would not be relevant to the claim.  In this regard, although 
the Board granted the veteran's motion to have the case 
advanced on the docket, VA has no authority to determine 
SSA's priorities.  

As a final matter, the Board would like to clarify an 
erroneous mention of a history of a motor vehicle accident 
noted in the SOC, which, understandably, the veteran has 
strongly disputed.  In the SOC, it was stated that on March 
24, 1999, the veteran said he had been hospitalized from a 
motor vehicle accident and discharged on the 15th.  
Obviously, he was not; the hospitalization for was for 
pneumonia, complicated by respiratory failure and diarrhea, 
as the records show.  In examining the March 24, 1999 intake 
record, it says that he said he was S/P hospitalization from 
"MVA."  The record of the evaluation itself that day notes 
he "ended up in MVAMC," a reference to the Muskogee VAMC, 
where he was hospitalized, and it is apparent that the 
earlier reference was mistakenly cut short.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the following VA medical 
records:
*  All records of VA treatment (not 
already of record) dated prior to June 
1997, to include reports of any chest X-
rays, electrocardiograms, or any other 
potentially relevant test or study 
conducted during this time period.  Ensure 
that records are obtained from all VA 
facilities from which the veteran received 
treatment during this time;
*  Reports of any chest X-rays, 
electrocardiograms, or any other 
potentially relevant test or study 
conducted from 1997 to March 5, 1999, to 
specifically include a chest X-ray which 
was apparently ordered on March 2, 1999.  
Ensure that records are obtained from all 
VA facilities from which the veteran 
received treatment during this time;
*  All actual clinical records (i.e., the 
actual medical records file of that 
hospitalization, or photocopies thereof) 
of the veteran's hospitalization in the 
Muskogee VAMC from March 6 to March 15, 
1999, including, but not limited to, chest 
X-rays, electrocardiograms, 
echocardiograms, and all other laboratory 
tests and studies, consultation reports, 
and the discharge summary.  (If it is not 
feasible to provide the actual records, 
provide a written statement to that 
effect, along with the reasons why, for 
the claims file.  See Stegall v. West, 11 
Vet. App. 268 (1998));
*  All records pertaining to the veteran's 
cardiac status, including all relevant 
study reports, dated from March 16, 1999, 
to June 18, 2001.  Ensure that records are 
obtained from all VA facilities from which 
the veteran received treatment during this 
time.   

2.  After obtaining as many of the above 
VA records a exist, forward the claims 
file, and a copy of this remand, with the 
additional evidence to a cardiac 
specialist, who is not affiliated with the 
VAMC at Tulsa or Muskogee, for an opinion 
as to whether the veteran had additional 
cardiac disability as a result of VA 
treatment in March 1999.  The veteran 
argues that when he sought treatment on 
March 2, 1999, further examination and 
investigation should have been done, and 
that when he was admitted on March 6, 
1999, he was left alone in a room 
unattended for several hours, while he 
became increasingly short of breath, until 
he finally quit breathing, and had to be 
resuscitated.  The physician should review 
the medical records associated with the 
March 2, 1999 OPC visit and the March 6-
15, 1999 hospitalization, with particular 
attention to the veteran's contentions, 
and answer the following questions, as to 
the specific incidents described by the 
veteran, and as to the evidence as a whole 
pertaining to the March 2, 1999 OPC visit 
and the March 6-15, 1999 hospitalization:

(a) Does the veteran have additional 
cardiac disability due to March 1999 VA 
medical treatment?

(b) If so, is the additional cardiac 
disability due to carelessness, 
negligence, lack of proper skill, error in 
judgment, or a similar instance of fault 
on the part of the VA in furnishing the 
hospital care, medical or surgical 
treatment?  Did VA fail to exercise the 
degree of care that would be expected of a 
reasonable health-care provider in 
treating the veteran's symptoms?

(c) If fault on VA's part is not shown, is 
the additional cardiac disability an event 
that was not reasonably foreseeable?

In would be helpful if the examiner would 
use the following language in his or her 
opinion, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood). 

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The complete 
rationale for all opinions expressed 
should be provided.  

3.  After the above action has been 
completed, readjudicate the claim, 
applying 38 C.F.R. § 3.361.  If the 
determination is adverse to the veteran, 
furnish him and his representative a 
supplemental statement of the case, which 
includes citation to 38 U.S.C.A. § 1151 
and 38 C.F.R. § 3.361, and give them an 
opportunity to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


